            THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00009-MR


NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, and BENJAMIN        )
BOMER,                            )
                                  )
                   Plaintiffs,    )
                                  )
         vs.                      )
                                  )
UNLIMITED POWER, LTD., and        )
CHRISTOPHER J. PETRELLA,          )
                                  )
                   Defendants,    )
________________________________ )
                                  )
UNLIMITED POWER, LTD., and        )
CHRISTOPHER J. PETRELLA,          )
                                  )
         Counterclaim-Plaintiffs, )
                                  )
         vs.                      )
                                  )
NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, BENJAMIN BOMER, )
and EDWARD PRATHER,               )
                                  )
         Counterclaim-Defendants. )
                                  )
________________________________ )

                SUPPLEMENTAL PRETRIAL ORDER
                 AND CASE MANAGEMENT PLAN




      Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 1 of 9
     IN ACCORDANCE WITH the Local Rules of the Western District of

North Carolina and pursuant to Rule 16 of the Federal Rules of Civil

Procedure, the undersigned enters the following Supplemental Pretrial Order

and Case Management Plan in this matter.

                                          I.

           The Pretrial Order and Case Management Plan previously

           entered in this matter sets forth certain requirements for the

           parties to follow in preparing for and trying a civil case

           before this Court. These requirements are not a mere

           formality but rather are essential to the efficient

           administration of the trial.        To ensure such efficient

           administration, the Court hereby supplements these

           requirements so as to better elucidate the parties’

           responsibilities and the Court’s expectations. A party’s

           failure to comply with the requirements set forth in the

           Pretrial   Order    and    Case     Management     Plan,   as

           supplemented herein, may subject such party to an

           administrative fine for interfering with the efficient

           administration of the trial.


                                          2



       Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 2 of 9
           II.   DEPOSITIONS TO BE USED AT TRIAL

A.      Page/line designations for any depositions to be used at

        trial, whether discovery or de bene esse depositions, shall

        be filed no later than fourteen (14) days before the final

        pretrial conference. Objections and counter-designations

        shall be filed no later than seven (7) days before the final

        pretrial conference, and objections to any such counter-

        designations shall be filed no later than two (2) business

        days before the final pretrial conference. Failure to meet

        these deadlines may result in summary exclusion of the

        designated testimony or the summary denial of the

        objections.

B.      If the parties are unable to resolve all of the objections to

        the designated deposition testimony, such objections that

        remain will be resolved at the final pretrial conference.

        Thus, a copy of the transcript excerpts necessary for the

        Court to understand such designations and objections

        must be filed with the Court no later than two (2) business

        days before the final pretrial conference.


                                  3



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 3 of 9
C.      If counsel intends to use deposition or trial testimony given

        in another case, such designation must be accompanied

        by a statement as to how counsel contends such testimony

        is admissible in the present action.

D.      While the parties may present deposition or trial testimony

        by reading such testimony into the record, the use of video

        recording is strongly encouraged.

E.      If testimony is presented by video, the video must be edited

        so as to exclude any testimony for which an objection has

        been sustained and so that the video can be played for the

        jury without any interruptions.

F.      Before the trial begins, counsel shall provide the Court with

        an estimate of the length of any deposition or trial testimony

        to be proffered (e.g., for a video deposition, counsel shall

        provide the playtime length of the edited video; for a

        deposition that will be read, counsel shall provide an

        estimate of the length of time to read the edited transcript

        into the record).




                                   4



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 4 of 9
      III.   EXHIBIT LISTS AND EXHIBIT NOTEBOOKS

A.       Final exhibit lists must be submitted before the trial begins.

         Exhibit lists must follow the format set forth in the Pretrial

         Order and Case Management Plan.

B.       Exhibit lists must list each exhibit counsel reasonably

         anticipates using at trial, whether offered as substantive or

         illustrative evidence, or whether it is to be used on direct or

         cross-examination or to refresh a witness’s recollection.

C.       While exhibit lists should not be under-inclusive, they also

         should not be over-inclusive.       Exhibit lists should not

         include all exhibits that counsel believes may possibly be

         used at trial. If necessary, the parties may supplement

         their exhibit lists at trial with additional exhibits upon a

         showing of good cause and a lack of surprise or unfair

         prejudice to the opponent. Counsel should prepare exhibit

         lists with a few blank spaces at the end to allow for the

         exhibit lists to be amended as the trial progresses; counsel

         should not file amended exhibit lists in the middle of trial.

D.       The exhibit lists should designate each exhibit individually;

         the use of group exhibits (e.g., designating a series of
                                    5



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 5 of 9
        photographs as one exhibit) is discouraged. The parties

        may, however, designate a group of exhibits in such a way

        as to indicate their related nature (e.g., designating a series

        of photographs as Exhibit 1A, Exhibit 1B, Exhibit 1C, etc.).

        “Catch-all” exhibits (e.g., an exhibit designation of “all

        materials provided in discovery”) are not permitted.

E.      Exhibit notebooks also must be tendered to the Court

        before the beginning of trial. Such notebooks must contain

        one clean, legible copy of each exhibit on the party’s exhibit

        list. For any exhibits that are added during the trial, a copy

        must be handed up to the Court at or before the time that

        the particular exhibit is offered.

                    IV.    WITNESS LISTS

A.      Witness lists must be filed no later than noon on the

        business day before jury selection.

B.      Each witness list must identify all persons who may be

        called to testify at trial. Any person not so named on a

        witness list will not be allowed to testify absent a showing

        of good cause.


                                    6



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 6 of 9
C.      Each witness list must identify those witnesses who will be

        testifying live and those who will be testifying by deposition.

D.      Each witness list must identify any witness that counsel

        intends to tender as an expert as well as the area of

        expertise of that witness.

E.      Each witness list must identify all witnesses who will

        appear at trial pursuant to a trial subpoena.

                      V.     JURY SELECTION

A.      The Court utilizes a “mandatory strike method” for jury

        selection. Pursuant to this method, the Clerk will call 14

        members of the jury pool into the jury box. The Court will

        then conduct the voir dire of the 14 prospective jurors.

        Each side will then be allowed approximately 20 minutes

        to conduct a voir dire of the 14 prospective jurors. Each

        side will then be given the opportunity to make any motions

        with respect to the jury panel, i.e., challenges for cause.

        Motions to strike for cause will be heard at the bench. If

        any of the prospective jurors are stricken for cause, then

        those members will be replaced with new members of the

        jury pool.
                                     7



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 7 of 9
B.      The Court will then conduct a voir dire of the new members

        of the 14 prospective jurors who have replaced the

        members who were stricken for cause. This will be followed

        by an opportunity for the Plaintiff to likewise voir dire the

        new members, followed by a like opportunity for the

        Defendant.     Counsel     will   ordinarily   be   allowed

        approximately two minutes per new member of the panel

        for such voir dire. If there are any additional motions to

        strike for cause as to the new members of the panel they

        would be heard in the same manner as before at this time.

C.      Once all 14 positions are filled with prospective jurors who

        have not been challenged for cause, then the parties will

        exercise their peremptory challenges in the following

        manner. First, the Plaintiff will be called upon to exercise

        one of its peremptory challenges. This will be initiated by

        the Court by saying: “What says the Plaintiff as to the jury

        panel?” After the Plaintiff has excused one juror, then the

        parties will exercise their remaining challenges for each

        side by alternating. In other words, after the Plaintiff has

        stricken one, then the Defendant will strike one, followed
                                  8



     Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 8 of 9
     by the Plaintiff striking another, until the parties have used

     all of their peremptory challenges.

D.   Once all the peremptory strikes have been used by both

     sides, then there will only be 8 members of the 14

     remaining. All eight will sit as jurors to decide the case.

     There will be no alternates. However, since only six jurors

     are required for a civil trial, if any one or two members of

     the jury are excused or dismissed after being empaneled,

     then the remaining jurors will decide the case.
                         Signed: October 31, 2020
IT IS SO ORDERED.




                                  9



 Case 1:19-cv-00009-MR Document 52 Filed 11/02/20 Page 9 of 9
